DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. Publication no. 2010/0224726, hereinafter Lu ‘726) in view of Lu et al. (U.S. Publication no. 2013/0048264, hereinafter Lu ‘264).
Re claims 1 and 10, Lu ‘726 disclose a system and method for a kitchen arrangement for a cabin of an airplane, the system comprising: a cooling device; at least one supply connection for supplying the primary module or galley monument with a requisite cooling fluid (see paragraph [0008] and Fig. 1A); and at least one auxiliary module or trolley that is couplable with the primary module or galley monument (see Fig. 1B); wherein the cooling device is set up to provide a stream of cooled fluid to a fluid outlet (see paragraph [0022]); a fluid connection coupled with the fluid outlet; and, wherein the at least one outer boundary surface is adjusted for coupling with an auxiliary module having a correspondingly shaped boundary surface (see Fig. 1B).


Lu ‘264 disclose a system and method for a kitchen arrangement for a cabin of an airplane, the system comprising an electrical energy supply device and at least one outer boundary surface of the primary module comprises an electrical connection coupled with the electrical energy supply device (see paragraph [0006]).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to modify Lu ‘726 to include an electrical energy supply device and at least one outer boundary surface of the primary module comprises an electrical connection coupled with the electrical energy supply device because Lu ‘264 teach that such a predictable arrangement will result in a single integrated storage compartment cooling apparatus with the same functionality as multiple storage compartment cooling apparatus (see paragraph [0033]).
Re claim 2, Lu ‘726 disclose at least one outer boundary surface is arranged on a side or on the rear side of the primary module (see Figs. 1A and 1B).
Re claim 3, Lu ‘726 disclose that the primary module further comprises a return flow inlet for accommodating a fluid flowing back from an auxiliary module coupled with the primary module (see Figs. 1A and 1B).
Re claim 4, Examiner takes official notice that it is old and well-known in the relevant art to include a check valve in a return flow inlet as a simple and efficient way to ensure that the air-flow is in one direction. Thus, it would have been obvious to one of ordinary skill in the relevant art to include a check valve because such an arrangement is a simple and efficient way to ensure that the air-flow is in one direction. 


Re claim 7, Lu ‘264 disclose that the module comprises an electrical connection and a fluid connection 920 on at least one outer boundary surface (see paragraph [0061] and Fig. 9).
It would have been an obvious matter of design choice to have the auxiliary module or trolley comprise no supply connection with a vehicular system, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the auxiliary module or trolley connected with a vehicular system or even indirectly via the primary module or monument.
Re claim 8, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include an additional electrical connection and an additional fluid connection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Re claim 9, as best understood, Lu ‘726 disclose a receiving surface on one side or a rear side of the auxiliary module or trolley (see Fig. 1B).
5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Publication no. 2010/0224726, hereinafter Lu ‘726) in view of Lu et al. (U.S. Publication no. 2013/0048264, hereinafter Lu ‘264) as applied to claim 1 above, and further in view of Wenstrom (U.S. Publication no. 2007/0228216). 
Re claim 5, Lu ‘726 in view of Lu ‘264 do not disclose that the primary module or galley monument comprises a base section, a top section arranged thereon, and a working surface arranged between the base section and top section; the working surface comprises a hollow space, which has an air outlet directed toward the base section, and is joined with a cooling air outlet of the 
Wenstrom disclose a galley assembly for an aircraft wherein the primary module comprises a base section C, a top section A arranged thereon, and a working surface 22 arranged between the base section and top section; the working surface comprises a hollow space (under working surface 22, see Fig. 3), which has an air outlet directed toward the base section, and is joined with a cooling air outlet of a cooling device; and the hollow space further comprises a cooling air connection that empties into the at least one outer boundary surface (see Figs. 9A and 9B).
It would have been obvious to one of ordinary skill in the relevant art to further modify Lu ‘726 to include a primary module that comprises a base section, a top section arranged thereon, and a working surface arranged between the base section and top section; the working surface comprises a hollow space, which has an air outlet directed toward the base section, and is joined with a cooling air outlet of the cooling device; and the hollow space further comprises a cooling air connection that empties into the at least one outer boundary surface because Wenstrom teaches that such a predictable arrangement will result in a galley assembly that is equally applicable for use in other kinds of vehicles, for example trains (see paragraph [0026]).
Response to Arguments
6.	Applicant’s arguments filed 4/30/2021, with respect to claims 1-10 have been fully considered and are persuasive.  The previous rejection of claims 1-10 has been withdrawn. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L DIXON/Examiner, Art Unit 3644          

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642